DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi, Jr. (“Rossi”)(US 9,080,314).
Rossi (fig. 16-18, 26, 27) teaches a bucket with a vibrating screen comprising:
(re: claim 5) a bucket member (near 40)  having an inner volume, the bucket member comprising:
a first portion having a first opening to access the inner volume (fig. 16, 18 showing top
opening as input area above screen deck 54a providing access to bucket inner volume, wherein first portion can be regarded as panel elements extending above screen deck 54a that define bucket inner volume);

wherein the second opening is smaller than the first opening (Id.); and
a flat bottom member extending in a single plane from the first opening to the second opening, the flat bottom member forming part of the first portion and forming part of the second portion (Id.);
 a screen (65) removably coupled to the bucket member within the inner volume in a location between the first portion and the second portion (col. 16-18 teaching screen deck 54a with screening media 65); and
 a vibration generation (near 60, 62) device coupled to the screen;
(re: claim 6)  wherein the second portion comprises a plurality of surfaces extending from the first portion to the second opening (fig. 16-18 near 45, 46b);
(re: claim 7)  further comprising brackets (63) coupled to the bucket member in the location between the first portion and the second portion (see e.g., 26, 27);
(re: claim 8) wherein the screen is coupled to the brackets (fig. 16, 27);
(re: claims 9, 10) further comprising dampeners (near 52, 64) coupled between the bucket and the screen;
wherein the dampeners are coupled between the brackets and the screen (fig. 16 and col. 9, ln. 55-col. 10, ln 8 and col. 17, ln. 25+ teaching elastic mounts);
(re: claims 11, 12) wherein the vibration generation device is coupled directly to the screen;
 wherein the vibration generation device comprises a hydraulic vibration generating device (fig. 16 near 60, 62; col. 20 teaching that any conventional vibration generation device may be utilized including hydraulic-powered).



Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 

Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
January 24, 2022